Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/01/2021 and 12/22/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claim 1 has been amended.    Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/01/2021 with respected to the rejection of Liu Jun have been fully considered and are persuasive (see pages 13-14 of an amendment filed 12/01/21).  The rejection of Liu Jun has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Liu Jun, Mukai Mikio and Kimura Hajime taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory cell array comprising a first region adjacent to the bias source and a second region away from the bias source; and a conductive line electrically coupled to the bias source, a first memory cell in the first region and a second memory cell in the second region, wherein the first memory cell is characterized by a first alpha ratio and the second memory cell is characterized by a second alpha ratio smaller than the first alpha ratio, wherein each of the first memory cell and the second memory cell is disposed over an n-type well and two p-type wells sandwiching the n-type well” in a semiconductor device as claimed in the independent claim 1.  Claims 2-8 are also allowed because of their dependency on claim 1; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory cell array comprising a first region, a second region, and a third region, wherein the first region is adjacent to the bias source, the third region away from the bias source, and the second region is disposed between the first region and the second region, wherein a first n-type field effect transistor (NFET) in the first region includes a first threshold voltage, a second NFET in the second region includes a second threshold voltage, and a third NFET in the third region includes a third threshold voltage, wherein the first threshold voltage is greater than the second threshold voltage and the second threshold voltage is greater than the third threshold voltage” in a semiconductor device as claimed in the independent claim 9.  Claims 10-14 are also allowed because of their dependency on claim 9; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “a memory cell array comprising a first region adjacent to the bias source and a second region away from the bias source, and a conductive line electrically coupled to the bias source, a first memory cell in the first region and a second memory cell in the second region; 10US Ser. No. 16/942,278Attorney Docket No. 2019-2267 / 24061.4044US01determining a voltage drop along the conductive line between the first memory cell and the second memory cell; comparing the voltage drop to a critical voltage drop value; and when the voltage drop is greater than the critical voltage drop value, lowering an alpha ratio of the second memory cell such that the alpha ratio of the second memory cell is smaller than an alpha ratio of the first memory cell” in a method as claimed in the independent claim 15.  Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.